DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because all figures except Fig. 3 are blurry and not completely legible/mostly illegible. Because of the illegibility, the office is unable to ascertain whether all of the components described in the specification are present in the drawings and all of the components referenced in the drawings are described in the specification. The office recommends Applicant verify such when submitting replacement drawings.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 306 (Fig. 3).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claim 13 is objected to because of the following informalities:  
“a cracked gas” in line 9 should state –the (or said) cracked gas—to make clear the limitation is referring back to the cracked gas previously introduced.
 “a liquid separating means” in line 9 should state –the (or said)
“an gas” (line 9) is a typo of –a gas—.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the compressed gas" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the cooling fluid source" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the absorption cooling means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the secondary gas cooler" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the absorption cooling means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the gas cooling means of another stage" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Given that the limitation is referring to another stage, it is not clear that the gas cooling means previously introduced provides antecedent bases for gas cooling means of another stage.
Claim 4 recites the limitation "the secondary gas cooler" in lines4-5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the heating fluid" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the heating fluid source" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the absorption cooling means" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the heat exchanging means" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the primary gas cooler" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim. It is further unclear what the function of the primary gas cooler is in the claimed process by mere recitation of “the primary gas cooler” without any connection to the other claim elements.
Claim 13 recites the limitation "the cooling fluid source" in the penultimate line.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it is unclear what the relationship is between “an absorption cooling means” and the absorption cooling means introduced in claim 13. Are they the same or different?
Regarding claim 14, it is unclear what the relationship is between “a heating fluid source” and the heating fluid source introduced in claim 13. Are they the same or different?
Claim 15 recites the limitation "the secondary gas cooler" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the secondary gas cooler" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 6, 9, 13, 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cerase et al (EP 509 592).
Regarding claim 1, Cerase discloses a compression stage for the compression of cracked gas comprising (see Fig. 2; p. 3, lines 29-30):
a liquid separating means (V-1 and V-2) for separating liquid components from gaseous components of a cracked gas (see p. 3, lines 38-30 and 45-46);
a compressor (K-1A) connected to the liquid separating means (see p. 3, line 47);

the stage further comprising gas precooling means (EA-1, E-2, E-3) connected to the liquid separating means, having an inlet for receiving the cracked gas (see p. 3, lines 33-37).
Regarding claim 2, Cerase discloses wherein the gas cooling means comprises a heat exchanging means and an absorption cooling means, wherein the heat exchanging means is cooled by a second cooling fluid from the absorption cooling means and the absorption cooling means is arranged for generating the second cooling fluid using first cooling fluid from the cooling fluid source and hot water from a heating fluid source (see Figs. 1 & 2; p. 2, line 34 – p. 3, line 5; p. 2, lines 49-50, wherein AR cooling fluid for E-3 in Fig. 2 originates from the absorption means in Fig. 1).
Regarding claims 5, 6 and 17, the intended manner of operating a device is not structurally distinguishing. Cerase is considered to teach the claimed apparatus for the same reasons discussed above. See MPEP 2114.
Regarding claims 9 and 18, Cerase discloses wherein the heat exchanging means of the gas precooling means comprises a chiller (see p. 3, lines 33-34, air heat exchanger EA1).
Regarding claim 13, Cerase discloses a process for compressing a cracked gas comprising (see Fig. 2; p. 3, lines 29-30):
separating liquid components from gaseous components of a cracked gas in a liquid separating means (V-1 and V-2) (see p. 3, lines 38-30 and 45-46);
compressing the gaseous components from the liquid separating means in a compressor (K-1A) (see p. 3, line 47(;
cooling the compressed gaseous components in gas cooling means (E-4) (see p. 2, lines 48-50);

cooling the gas precooling means by a second cooling fluid from an absorption cooling means using first cooling from the cooling fluid source and hot water from a heating fluid source (see Figs. 1 & 2; p. 2, line 34 – p. 3, line 5; p. 2, lines 49-50, wherein AR cooling fluid for E-3 in Fig. 2 originates from the absorption means in Fig. 1).
Regarding claim 14, Cerase discloses wherein the gas cooling means comprises a heat exchanging means and an absorption cooling means, wherein the heat exchanging means is cooled by a second cooling fluid from the absorption cooling means and generating the second cooling fluid in the absorption cooling means using first cooling fluid from the cooling fluid source and hot water from a heating fluid source (see Figs. 1 & 2; p. 2, line 34 – p. 3, line 5; p. 2, lines 49-50, wherein AR cooling fluid for E-3 in Fig. 2 originates from the absorption means in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7, 8, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cerase.
Regarding claims 7 and 8, the material worked upon does not structurally distinguish the instant claims over the prior art. See MPEP 2115. The selection of a suitable source for the heating fluid amounts to nothing more than routine experimentation for a  person of ordinary skill in the art and would be associated with a reasonable expectation of success (also see p. 2, lines 34-37; p. 3, lines 11-28, which discusses heating fluid sources).
Regarding claims 11 and 20, Cerase discloses a system comprising a plurality of cascaded compression stages in accordance with that described above in the rejection of claim 1 (see Fig. 2). The first stage has its gas precooling means (EA-1, E-2, E-3) connected to a cracked gas source and the subsequent compression stage is connected via the gas cooling means (E-4) of the preceding stage. Inclusion of a second cooler intermediate the stages (i.e. gas cooling means of one stage and gas pre-cooling means of next stage) amounts to a duplication of parts and is not considered to provide patentable significance unless a new or unexpected result is produced. See MPEP 2144.04 VI B.
Claims 10, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cerase, as applied to claims 1, 2 and 11, in view of Paradowski (US 2004/0237581).
Regarding claims 10 and 19, Cerase does not disclose wherein the liquid separating means has a fluid inlet for receiving fluid from another compression stage.
Paradowski is directed to fractionating gas produced by cracking hydrocarbons (see Abstract) and, like Cerase, includes stages of cooling, gas/liquid separation, and compression (see drawing). In particular, Paradowski discloses the separator of one stage receiving fluid from a downstream stage (see [0031]-[0032]; drawing, wherein separator 5 receives fluid from separator 12 of downstream stage via lines 15, 7).
It would have been obvious to a person of ordinary skill in the art at the time of filing the instant claimed invention to modify the system of Cerase to include an inlet to the separator of a fluid from a downstream stage, as suggested by Paradowski, in order to enhance the separation of the cracked gases.
Regarding claim 12, Cerase does not disclose wherein the compressor in each stage is driven by a common compressor drive.
However, it is known in the art to implement such an embodiment for multi stage compression (see Paradowski: drawing; [0063]). Arriving at the claimed embodiment is therefore considered to be an obvious modification to a person of ordinary skill in the art, with the aim of improving the energy efficiency of the system.

Note Regarding claims 3, 4, 15 and 16
Claims 3, 4, 15 and 16 are not currently subject to prior art rejections but, based upon the extent of the 112(b) rejections and the office being unable to ascertain the scope of what is intended to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE ROBINSON whose telephone number is (571)270-7371. The examiner can normally be reached Monday - Thursday 8:00a-5:00p and Friday 8:00a-2:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571)272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Renee Robinson/Primary Examiner, Art Unit 1772